Per Curiam.

Suit commenced before a justice. Judgment for defendants. Appeal by plaintiff. Judgment in the Circuit Court for plaintiff, for two dollars damages, and two dollars costs. Motion, by the plaintiff, that judgment be *137entered in Ms favor, for full costs. Motion overruled. The record does not contain the evidence. We are of opinion that the motion, as to costs, should have been sustained.
G. G. Nave, and Burns <& Glesner, for the appellant,
William R. Harrison, for the appellees.
The judgment, as to costs, is reversed. Cause remanded, &c.